DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuta et al. (US 2017/0294268).

    PNG
    media_image1.png
    364
    566
    media_image1.png
    Greyscale

Regarding claim 1, Katsuta et al. disclose an electronic component comprising: an element body (fig 2) including a side surface (20) and an end surface (25) adjacent to each other; and 
an external electrode (50, 52, 54) disposed on the side surface (20) and the end surface (25) , wherein the external electrode includes: a metal layer (50) disposed on the side surface (20) and the end surface (25) and made of sintered copper [0035]; 
a conductive resin layer (25) that is disposed on the metal layer (50) in such a manner that a partial region (see fig. 2) of the metal layer (50) is exposed and contains a plurality of copper particles and a resin [0054]; and 
a plating layer (54) disposed on the partial region of the metal layer and the conductive resin layer, 
the conductive resin (25) includes a first portion located on the side surface (20), the plating layer (54) includes a second portion located on the side surface (20), and a thickness of the first portion is smaller than a thickness of the second portion (see fig. 2).
Regarding claim 2, Katsuta et al. disclose the metal layer (50) includes a third portion (located on the side surface (20), and a thickness of the third portion is smaller than the thickness of the first portion (see annotated fig. 2 below) . 

    PNG
    media_image2.png
    492
    721
    media_image2.png
    Greyscale


Regarding claim 4, Katsuta et al. disclose the element body includes a ridge portion between the side surface (20) and the end surface (25), and the partial region of the metal layer (50) includes a fourth portion located on the ridge portion (see fig. 2).
Regarding claim 5, Katsuta et al. disclose glass exists between the ridge portion and the fourth portion (contained in 50 – [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuta et al. (US 2017/0294268) in view of Esaki (WO 2021/220976).
Katsuta et al. disclose the claimed invention except for an average aspect ratio of the plurality of copper particles is 1.1 or more.
Esaki discloses a conductive paste that comprises copper particles, wherein the copper particles having an aspect ratio of 1.1 or more (P: 3 P: 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the component of Katsuta et al. using the conductive resin of Esaki, since such a modification would form a element having high moisture resistance and high manufacturing efficiency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0162132
US 2010/0067170
US 6381117
WO03/075295

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848